Exhibit 10.2
(BANK OF AMERICA LOGO) [b84150b8415001.gif]
[EXECUTION COPY]
Bank of America, N.A.
100 Federal Street
Boston, Massachusetts 02110
December 31, 2010
Parexel International Corporation
195 West Street
Waltham, Massachusetts 02451
Attention: Peter Rietman, Vice President and Treasurer
     Re: Amendment to Loan Agreement
Ladies and Gentlemen:
     Reference is hereby made to that certain letter loan agreement, dated
September 23, 2010 (as amended, modified, extended, supplemented or restated and
in effect from time to time, the “Loan Agreement”), by and between Parexel
International Corporation, a Massachusetts corporation (the “Borrower”) and Bank
of America, N.A. (the “Lender”). Capitalized terms used herein and not otherwise
defined herein shall have the meanings assigned thereto in the Loan Agreement.
     The Borrower has requested, and the Lender has agreed, that the definition
of the term “Maturity Date” contained in Exhibit A to the Loan Agreement be
amended as follows:
“Maturity Date: The earlier of (x) June 30, 2011 and (y) the date that all
“Obligations” under and as defined in the Incorporated Agreement shall be
refinanced or repaid and all of the commitments to lend of the lenders
thereunder shall be terminated.”
     This letter agreement (this “Amendment”) shall be effective as of the date
first set forth above (the “Closing Date”) and is subject to the condition
precedent that the Amendment shall be duly executed and delivered by each of the
Lender and the Borrower.
     In consideration of the accommodations made by Lender pursuant to this
Amendment, the Borrower hereby agrees to pay to the Lender a fee in an amount
equal to $25,000 (the “Extension Fee”). The Extension Fee shall be fully-earned
on the Closing Date and payable in full in cash on January 3, 2011. The Borrower
hereby acknowledges and agrees that, once paid, the Extension Fee shall not be
refundable for any reason whatsoever. The parties hereto agree that the failure
to pay the Extension Fee when due shall constitute an immediate Event of Default
under Section 4(a) of the Loan Agreement, without regard to any grace period
referred to therein.
     The Borrower hereby represents and warrants to the Lender, after giving
effect to this Amendment, as follows: (i) that the representations and
warranties contained in the Loan Agreement are true and correct at and as of the
date made and as of the date hereof, except (a) to

 



--------------------------------------------------------------------------------



 



the extent of changes resulting from transactions contemplated or permitted by
this Amendment and (b) to the extent that such representations and warranties
specifically refer to an earlier date, in which case such representations and
warranties are true and correct as of such earlier date; and (ii) as of the date
hereof there exists no Default or Event of Default.
     This Amendment relates only to the specific matters expressly covered
herein, shall not be considered to be an amendment of any rights or remedies the
Lender may have under the Loan Agreement or under any other Loan Document, and
shall not be considered to create a course of dealing or to otherwise obligate
in any respect the Lender to execute any similar or other consent or grant any
amendments under the same or similar or other circumstances in the future.
     This Amendment may be executed in counterparts which, when taken together,
shall constitute an original. Delivery of an executed counterpart of this letter
amendment by facsimile or electronic transmission (including .pdf format via
electronic mail) shall be equally effective as delivery of a manually executed
counterpart.
     Pursuant to Section 5(h) of the Loan Agreement, the Borrower shall pay all
reasonable out-of-pocket expenses incurred by the Lender (including the
reasonable fees, charges and disbursements of counsel for the Lender), in
connection with the preparation, negotiation, execution and delivery of this
Amendment (whether or not the transactions contemplated hereby shall be
consummated).
     This Amendment shall be governed by, and shall be construed and enforced in
accordance with, the laws of the State of New York.
[Remainder of Page Left Intentionally Blank]

 



--------------------------------------------------------------------------------



 



            Sincerely yours,

BANK OF AMERICA, N.A.,
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

            Accepted and agreed as of the date first set forth
above:

PAREXEL INTERNATIONAL CORPORATION
      By:           Name:           Title:        

 